Citation Nr: 0805520	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO. 07-03 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who died in October 2002, served on active duty 
from November 1956 to September 1958. The appellant is his 
surviving child.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision by the RO.


FINDING OF FACT

The veteran did not have any active service during a period 
of war.


CONCLUSION OF LAW

The basic eligibility criteria for VA death pension benefits 
have not been met. 38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. 
§ 3.3(b)(4) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Generally, VA has a statutory duty to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA. 38 U.S.C.A. § 5103 
(West 2002 and Supp. 2007). That duty also requires VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. 
§ 5103A. (West 2002 and Supp. 2007).

In this case, however, the matter to be resolved is legal in 
nature, and its outcome is determined by the interpretation 
and application of the law and regulations rather than by 
consideration of conflicting or disputed evidence. No amount 
of evidentiary development would assist the appellant in 
attaining a favorable outcome; and therefore, the Board does 
not need to determine if VA met its duty to notify and assist 
the appellant in the development of her claim. See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000). Accordingly, no further action is required 
with respect to the development of the claim.

The Facts and Analysis

The appellant seeks entitlement to VA death pension benefits. 
As a child of the veteran, she contends that she has always 
been dependent on her parents and has never held a job. 
Moreover, she contends that she is unemployable due to 
unbearable pain in her arms, legs, and back. Therefore, she 
maintains that VA death pension benefits are warranted. 

A review of the record, however, shows that the veteran did 
not have the requisite wartime service to render his children 
eligible for VA death pension benefits. Absent such service, 
the appeal must be denied.

The law authorizes the payment of VA death pension benefits 
to a child of a deceased veteran, provided that the veteran 
had the requisite wartime service. 38 U.S.C.A. § 1542; 
38 C.F.R. § 3.3(b)(4). 

A veteran meets the necessary service requirements if he had 
served in active military, naval, or air service under one of 
the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war in which he was 
discharged or released from service for a service connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2007).

In this case, the veteran served on active duty from 
November 1956 to September 1958. That period fell between the 
end of the Korean conflict on January 31, 1955, and the 
beginning of the Vietnam era on August 5, 1964. 38 U.S.C.A. § 
101(9), (29)(A) (West 2002); 38 C.F.R. § 3.2(e), (f) (2007). 
Thus, the veteran did not serve 90 days or more during a 
period of war and, in fact, had no wartime service at all. 

As the veteran did not have any qualifying wartime service, 
the appellant does not meet the basic eligibility 
requirements for VA non-service connected death pension 
benefits. The law is dispositive of the issue; and, 
therefore, the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to VA death pension benefits is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


